Citation Nr: 0806221	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral leg 
condition to include peripheral neuropathy.

4.  Entitlement to service connection for aching joints.

5.  Entitlement to service connection for the residuals of a 
"knot" in the left leg.

6.  Entitlement to service connection for a lower back 
disability.

7.  Entitlement to a nonservice-connected pension.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from November 1974 
to November 1977.  The veteran did not have overseas service 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The veteran has filed a notice of disagreement concerning the 
issue involving a nonservice-connected pension.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the Board finds a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case the issue should be remanded to the 
RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  As of this date, and as noted below, the 
veteran has not been sent a statement of the case with 
respect to this issue, and the remand action below addresses 
this item.

The issue involving a nonservice-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  While in service, the veteran received treatment for an 
acute condition of the left lower leg.  He was also treated 
for repeated complaints involving his lower back.

3.  The veteran has been diagnosed as suffering from diabetes 
mellitus, peripheral neuropathy of the lower extremities, a 
lower back disability, and hypertension.  

4.  The veteran has received treatment for nonspecific 
complaints involving joint pain.  He has not, however, been 
diagnosed as suffering from the residuals of a "knot" of 
the left leg.

5.  Medical evidence etiologically linking the veteran's 
claimed disabilities and disorders with his military service 
or any incident therein has not been presented.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).

3.  A bilateral leg condition, to include peripheral 
neuropathy of the lower extremities, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

4.  Aching joints were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

5.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).

6.  The residuals of a "knot" in the left leg was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA claiming that he now 
suffers from diabetes mellitus, a lower back disability, 
hypertension, aching joints, a left leg disability, and a 
bilateral leg condition similar to peripheral neuropathy.  
Although the veteran has not been specific with his claim, he 
has implied that all of these disabilities and disorders are 
the result of his military service or some incident therein.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA' duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of numerous letters 
to from the RO to the appellant that was sent prior to the 
initial agency of original jurisdiction (AOJ) decisions.  
These letters informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claims.

The Board fulfilled its duty to assist.  In this instance, 
the VA asked the veteran for the names and addresses of the 
medical caregivers who might have information relevant to the 
veteran's claim.  The veteran responded by saying that the 
only medical care he had obtained had been accomplished 
through VA medical facilities.  Those records have been 
obtained and included in the claims folder for review.  Given 
the foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  However, merely filing a claim for 
benefits is not enough to necessitate a medical examination.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurring symptoms of a disability may be 
associated with service or a service connected disability.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this instance, the 
service medical records showed that the veteran received 
treatment for a condition of the back.  The more current 
medical records showed that he had been receiving treatment 
for a lower back disability.  As such, a VA examination of 
the back was performed and the results from that exam have 
been included in the claims folder for review.  With respect 
to the other disabilities, the record is negative for any 
medical evidence suggesting that the veteran suffered from 
the claimed disabilities while in service or that he was 
presently suffering from those disabilities.  In such 
circumstances, there is no duty to obtain an additional 
medical examination or opinion. 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  He was also not provided 
with any information concerning the criteria used for any of 
his claimed disabilities.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
as the evidence is against the appellant's claim, any 
questions as to the effective date or the rating criteria to 
be assigned are rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As reported above, the veteran served on active duty for 
approximately three years.  The service medical records 
indicate that he was seen on numerous occasions for a claimed 
disability of the back.  The same medical records also show 
that the veteran obtained treatment for an injury to the left 
lower leg.  Nevertheless, when the veteran left the service 
in 1977, he failed to mention either condition when asked 
during his end-of-service physical.  Instead, he said that he 
was in "good health".  

After the veteran left the service, he remained quiet for 
twenty-one years with respect to the disabilities now before 
the Board.  The veteran did not submit a claim for benefits 
until 1998, and at that time he asserted that all of the 
disabilities now before the Board began in or were somehow 
related to his service.  The Board notes that on his claim 
for benefits, the veteran reported however that he had not 
received treatment for any of the claimed disabilities for 
the years stemming from 1977 to 1998.  

After the veteran submitted this claim for benefits, the VA 
went and obtained the veteran's treatment records from the VA 
Medical Center (VAMC) facilities in North Little Rock, 
Arkansas, and St. Louis, Missouri.  These records show 
treatment from 1999 to the present.  The medical records from 
either VAMC do not show that the veteran sought treatment for 
the claimed disabilities from the time the veteran left 
service in 1977 until 1999.  In other words, there is a gap 
of twenty-two (22) years.  

A review of the VA medical treatment records from 1999 to the 
present do show treatment for a lower back disability, 
diabetes mellitus, high blood pressure (hypertension), and 
peripheral neuropathy of the lower extremities.  The records 
also indicate that he has voiced complaints involving some of 
his joints.  He has not received any type of treatment for 
the residuals of a "knot" in the left leg.  

The veteran underwent VA neurological and general medical 
examinations in September 2003.  Upon completion of the 
examinations, he was diagnosed with hypertension, 
hypercholesterolemia, type II diabetes mellitus, peripheral 
neuropathy of both lower extremities, and bilateral carpal 
tunnel syndrome.  A VA examination of the veteran's spine was 
accomplished in May 2005.  The examiner diagnosed the veteran 
as suffering from lumbar degenerative disc disease.  It is 
noted that none, repeat none, of the doctors that examined 
the veteran etiologically linked any of the found 
disabilities, including the lower back disability, with the 
veteran's military service or any condition he received 
treatment for while he was in service.  

Nevertheless, the veteran has continued to assert that he 
suffers from various diseases and disabilities and that all 
of these maladies are related to his military service.  
Neither he nor his representative has proffered medical 
documents that would substantiate or even suggest that there 
is an etiological relationship between the claimed 
disabilities and the veteran's military service.  
Additionally, the veteran and his representative have not 
provided medical documents that would substantiate their 
assertions that the veteran now suffers from an actual 
disability that is the residual of a "knot" in the left 
lower leg.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state that he has 
an actual disability nor can he etiologically link a current 
disorder with his military service.  Thus, in the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are of no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability or some impairment.  See 38 
U.S.C.A. § 1110 (West 2002).  As there is no competent 
medical evidence of record of a diagnosis/impairment 
consisting of the residuals of a "knot" of the left leg, 
the Board concludes that the veteran's claim for service 
connection for such is denied.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  The Court has further held that in a case where the 
law is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from diabetes mellitus, a lower back 
disability, peripheral neuropathy of the lower extremities, 
hypertension, and aching joints, credible medical evidence 
etiologically linking any of these conditions with the 
veteran's military service or to any incidents therein or to 
any acute condition that he received treatment for while in 
service has not been presented.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).  The veteran's claim is thus 
denied.


ORDER

1.  Entitlement to service connection for type II diabetes 
mellitus is denied.

2.  Entitlement to service connection for hypertension is 
denied.

3.  Entitlement to service connection for a bilateral leg 
condition to include peripheral neuropathy of the lower 
extremities is denied.

4.  Entitlement to service connection for aching joints is 
denied.

5.  Entitlement to service connection for a lower back 
disability is denied.

6.  Entitlement to service connection for the residuals of a 
"knot" of the left leg is denied.  


REMAND

The record also indicates that the veteran has expressed 
disagreement with the RO's denial of a nonservice-connected 
pension.  As a timely notice of disagreement has been filed, 
the Board's jurisdiction has been triggered and the issue 
must be REMANDED so that the RO can issue a statement of the 
case on the underlying claim that adequately notifies the 
veteran of the action necessary to perfect an appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

The RO/AMC should issue a statement of 
the case as to the issues of entitlement 
to a nonservice-connected pension.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


